125 Mich. App. 157 (1983)
335 N.W.2d 654
ATTORNEY GENERAL
v.
OAKLAND COUNTY
Docket No. 59705.
Michigan Court of Appeals.
Decided February 14, 1983.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and Alan H. Broad, Assistant Attorney General, for plaintiff.
Oakland County Civil Counsel (by Linda E. Wasielewski), for defendants.
*158 Before: CYNAR, P.J., and N.J. KAUFMAN and P.R. MAHINSKE,[*] JJ.
PER CURIAM.
Plaintiff initiated this action for declaratory relief, challenging certain raises given to Oakland County officers from December 1976 until December 1977, as violative of MCL 45.421; MSA 5.1101. From the circuit court's order granting defendants' motion for summary judgment on August 19, 1981, plaintiff appeals as of right.
This case involves interpretation of MCL 45.421(1); MSA 5.1101(1), which provides as follows:
"The annual salary of each salaried county officer, which is by law fixed by the county board of commissioners, shall be fixed by the board before November 1 each year and shall not be diminished during the term for which the county officer has been elected or appointed, but may be increased by the board during the officer's term of office."
Construing this statute, the circuit court concluded that MCL 45.421(1); MSA 5.1101(1) permits the county board of commissioners to increase the salaries of elected officers without limitation as to the effective date of such increases. Further, the circuit court opined that the November 1 date was continued by historical accident.
Plaintiff's position is that the county board of commissioners may increase the salaries of other elected county officers during their term of office, but that the vote to raise the salaries must be made on or before October 31 if the increase is to take effect on the following January 1. See OAG 1977-1978, No 5184, p 81 (March 28, 1977).
*159 We agree with the circuit court that MCL 45.421(1); MSA 5.1101(1) empowers the county board of commissioners to increase salaries of county officers during their term of office without limitation as to the effective date of such increases. The statute neither requires only one raise per year nor sets a date on which the raises become effective.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.